Appellant's bill was filed with the prayer to vacate a judgment at law, on the ground that appellant had no notice of the suit, and, pendente lite, to enjoin the sale of property under execution. Handy v. Gray (Ala. *Page 698 
Sup.) 93 So. 614.1 This appeal turns upon an issue of fact, whether appellant was served with copy of the summons in the action against her; appellant assuming the burden of making clear and convincing proof that the sheriff's return showing service was not true in fact. The evidence has been examined with due care, and our conclusion is that the trial court was right in its judgment dismissing appellant's bill and dissolving the temporary injunction.
Affirmed.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.
1 207 Ala. 615.